Citation Nr: 0912089	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for periodontal disease, 
for compensation purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
April 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for periodontal 
disease.  

As support for his claim, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2008.  The hearing transcript has been 
associated with the claims file and has been reviewed.  

In an April 2007 rating decision, the RO denied service 
connection for dental trauma for dental treatment purposes, 
and the Veteran did not perfect an appeal of that claim by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 
7105(a) (West 2002); 
38 C.F.R. § 20.200 (2008).  However, based on statements 
provided by the Veteran during the aforementioned 
videoconference hearing in September 2008, it appears the 
Veteran may be again raising a claim for entitlement to 
dental treatment for his periodontal disease, though this is 
unclear.  The Board may not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108 (West 2002).  The RO has not fully adjudicated any 
other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  The RO should request 
the Veteran to clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.


FINDINGS OF FACT

There is no competent medical evidence showing that the 
Veteran sustained dental trauma during his active military 
service or that he has a current dental disability linked to 
an in-service injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental condition, claimed as periodontal disease, for 
purposes of compensation, have not been met.  38 U.S.C.A. §§ 
1110, 1712, 5103, 5103A, 5107(b) (West & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in January 2007.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.
  
The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, in the VCAA letter dated in January 2007, the RO 
also provided the Veteran with notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the January 2007 VCAA notice 
letter prior to the February 2007 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and service 
personnel records (SPRs).  The Veteran also was afforded an 
opportunity to testify at a videoconference hearing in 
September 2008.  He has not identified or submitted any 
private or VA treatment records.  Further, in a January 2007 
response to the VCAA notice sent in the same month, he 
indicated that he had no more evidence to submit in 
substantiation of his claim.  Thus, there is no indication 
that any additional evidence remains outstanding; therefore, 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

However, dental disabilities are treated differently than 
medical disabilities in the VA benefits system.  See 38 
C.F.R. § 3.381.  Under current VA regulations, compensation 
is available for only certain types of dental and oral 
conditions, such as impairment of the mandible, limited 
motion of the temporomandibular articulation, loss of a 
portion of the maxilla, and loss of a portion of the ramus.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation 
is available for loss of teeth only if such loss is due to 
loss of substance of body of the maxilla or mandible without 
loss of continuity.  Id., Diagnostic Code 9913.  A Note to 
this provision indicates that these rating apply only to bone 
loss through trauma or disease, such as osteomyelitis, and 
not to loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  Id.  

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal (i.e., gum) disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that he incurred 
periodontal disease during service and had extensive 
surgeries and many extractions and fillings, thus entitling 
him to compensation for periodontal disease incurred in 
service.  See the Veteran's claim dated in January 2007 and 
videoconference hearing transcript dated in September 2008.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, no post-service treatment records have 
been submitted or obtained as the Veteran stated that he is 
not currently receiving treatment for his periodontal 
disease.  There is also no evidence of a diagnosis of 
impairment of the mandible, loss of a portion of the ramus, 
or loss of a portion of the maxilla, for which service-
connected compensation could be granted.  See 38 C.F.R. 
§ 4.150.  Thus, absent evidence of a current compensable 
dental disability, service connection cannot be granted for 
periodontal disease.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.     

Moreover, a review of the Veteran's STRs shows that the 
Veteran received extensive treatment for periodontal disease 
beginning in July 1991, while on active duty, including the 
repositioning of flaps over several areas of his gum.  STRs 
also indicate the placement of a bridge and mouthguard, 
fillings, and extractions while in service.  However, the 
evidence of record is unremarkable for a diagnosis of 
impairment of the mandible, loss of a portion of the ramus, 
or loss of a portion of the maxilla, for which service-
connected compensation could be granted.  See 38 C.F.R. 
§ 4.150.  Further, the Veteran acknowledges, and the records 
show, that he has not suffered any trauma to his teeth or 
mouth as the result of combat wounds or other service trauma.  
See videoconference hearing transcript dated in September 
2008.    

Accordingly, although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

The appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


